EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sikander M. Khan (Reg. No. 78,888) on 1/25/2022.

The application has been amended as follows: 
1. (Currently Amended) A system, comprising: 
a federated server comprising a federated server processor and a federated server memory storing federated server instructions that, when executed by the federated server processor, cause the federated server processor to perform an operation of:
	receiving 
an intervention server comprising an intervention server processor and an intervention server memory storing intervention server instructions that, when executed by the intervention server processor, cause the intervention server processor to perform operations of:
	generating 
the federated server instructions further cause the federated server processor to perform operations of: 
generating respective group distribution thresholds for each of the groups based on the group distribution data, 
ing the group assignability data using the public key and respective random initialization vectors for each of the participants to generate respective encrypted group assignability data for each of the participants, 
ting the group distribution thresholds into a federated server share of the group distribution thresholds and an edge device share of the group distribution thresholds, 
ting the encrypted group assignability data into a federated server share of the encrypted group assignability data and an edge device share of the encrypted group assignability data, and 
generating respective federated server assignments of each of the participants to one of the groups using the federated server share of the group distribution thresholds and the federated server share of the encrypted group assignability data; and 
respective edge devices of each of the participants, the respective edge devices in communication with the federated server, and comprising respective edge device processors and respective edge device memories storing respective edge device instructions that, when executed by each of the respective edge device processors, cause the respective edge device processors to perform operations of:
generating respective edge device assignments of each of the participants to one of the groups using the edge device share of the group distribution thresholds and the edge device share of the encrypted group assignability data, and 
combining the federated server assignments and the edge device assignments to produce respective encrypted group assignments of each of the participants to one of the groups.

2. (Currently Amended) The system of claim 1, further comprising an initializer server in communication with the federated server and the respective edge devices, the initializer server comprising an initializer server processor and an initializer server memory storing initializer server instructions that, when executed by the initializer server processor, cause the initializer server processor to perform an operation of: generating Beaver multiplication triples and respective random floating-point numbers for each of the participants.

3. (Previously Presented) The system of claim 2, wherein the random floating-point numbers are between zero and one.

4. (Currently Amended) The system of claim 3, wherein the initializer server instructions further cause the initializer server processor to perform an operation of ing the random floating-point numbers into random fixed-precision numbers.

5. (Currently Amended) The system of claim 2, wherein the initializer server instructions further cause the initializer server processor to perform an operation of using a 

6. (Currently Amended) The system of claim 4, wherein the initializer server instructions further cause the initializer server processor to perform an operation of using a fixed-precision numbers into a federated server share of the random fixed-precision numbers and an edge device share of the random fixed-precision numbers.

7. (Currently Amended) The system of claim 5, wherein the initializer server instructions further cause the initializer server processor to perform operations of: ing the federated server share of the Beaver multiplication triples to the federated server, and ing the edge device share of the Beaver multiplication triples to the respective edge devices.

8. (Currently Amended) The system of claim 6, wherein the initializer server instructions further cause the initializer server processor to perform operations of: ing the federated server share of the random fixed-precision numbers to the federated server, and ing the edge device share of the random fixed-precision numbers to the respective edge devices.

9. (Currently Amended) The system of claim 8, wherein the federated server instructions further cause the federated server processor to perform an operation of generating the federated server assignments using the federated server share of the Beaver multiplication triples and the federated server share of the random fixed-precision numbers.

10. (Currently Amended) The system of claim 8, wherein the respective edge device[[s]] instructions further cause the respective edge device processors to perform an operation of generating the edge device assignments using the edge device share of the Beaver multiplication triples and the edge device share of the random fixed-precision numbers.

11. (Currently Amended) The system of claim 1, wherein each of the group distribution thresholds includes an upper distribution bound and a lower distribution bound.

12. (Currently Amended) The system of claim 11, wherein the federated server instructions further cause the federated server processor to perform an operation of ing, for each of the groups, the upper distribution bound into an upper bound fixed-precision number, and the lower distribution bound into a lower bound fixed-precision number.

13. (Currently Amended) The system of claim 12, wherein the federated server instructions further cause the federated server processor to perform an operation of using a bound fixed-precision number and a second part of the upper bound fixed-precision number.

14. (Currently Amended) The system of claim 13, wherein the federated server instructions further cause the federated server processor to perform an operation of using a 

15. (Currently Amended) The system of claim 14, wherein the federated server instructions further cause the federated server processor to perform an operation of generating, for each of the groups, the federated server share of the group distribution thresholds using the first part of the upper bound fixed-precision number and the first part of the lower bound fixed-precision number and the edge device share of the group distribution thresholds using the second part of the upper bound fixed-precision number and the second part of the lower bound fixed- precision number.

16. (Currently Amended) The system of claim 1, wherein the intervention server is in communication with the respective edge devices, and the intervention server instructions further cause the intervention server processor to perform operations of: receiving the encrypted group assignments from the respective edge devices, and ing the encrypted group assignments using the private key to determine respective group assignments of each of the participants.

17. (Currently Amended) The system of claim 16, wherein the intervention server instructions [[is]] further cause the intervention server processor to perform operations of: determining, based on the group assignments, whether the distribution of the participants into the groups, as specified by the group distribution data, is met or not.

18. (Currently Amended) The system of claim 17, wherein, when the distribution is not met, the intervention server instructions [[is]] further cause the intervention server processor to perform operations of: causing the federated server and the respective edge devices to respectively regenerate the federated server assignments and the edge device assignments to reproduce the encrypted group assignments.

19. (Currently Amended) A method, including: 
receiving, by a federated server, group assignability data specifying a plurality of groups assignable to participants in a clinical trial, and group distribution data specifying distribution of the participants into groups in the plurality of groups, the groups including at least one placebo group and one or more treatment groups; 
generating, by an intervention server, group encryption keys for encrypting the group assignability data, the group encryption keys including a public key and a private key; 
generating, by the federated server, respective group distribution thresholds for each of the groups based on the group distribution data, 
encrypting, by the federated server, the group assignability data using the public key and respective random initialization vectors for each of the participants to generate respective encrypted group assignability data for each of the participants, 
splitting, by the federated server, the group distribution thresholds into a federated server share of the group distribution thresholds and an edge device share of the group distribution thresholds, 
splitting, by the federated server, the encrypted group assignability data into a federated server share of the encrypted group assignability data and an edge device share of the encrypted group assignability data, and 
generating, by the federated server, respective federated server assignments of each of the participants to one of the groups using the federated server share of the group distribution thresholds and the federated server share of the encrypted group assignability data; and 
generating, by respective edge devices of each of the participants, respective edge device assignments of each of the participants to one of the groups using the edge device share of the group distribution thresholds and the edge device share of the encrypted group assignability data, and 
respectively combining, by respective edge devices of each of the participants, the federated server assignments and the edge device assignments to produce respective encrypted group assignments of each of the participants to one of the groups.

20. (Currently Amended) A system comprising:
a first non-transitory computer readable storage medium storing first computer program instructions, the first instructions, when executed on a first processor, implement a method comprising: 
receiving group assignability data specifying a plurality of groups assignable to participants in a clinical trial, and group distribution data specifying distribution of the participants into groups in the plurality of groups, the groups including at least one placebo group and one or more treatment groups; 
a second non-transitory computer readable storage medium storing second computer program instructions, the second instructions, when executed on a second processor, implement a method comprising:
generating group encryption keys for encrypting the group assignability data, the group encryption keys including a public key and a private key; 
wherein the first instructions, when executed on the first processor, further implement a method comprising:
generating respective group distribution thresholds for each of the groups based on the group distribution data, 
encrypting the group assignability data using the public key and respective random initialization vectors for each of the participants to generate respective encrypted group assignability data for each of the participants, 
splitting the group distribution thresholds into a federated server share of the group distribution thresholds and an edge device share of the group distribution thresholds, 
splitting the encrypted group assignability data into a federated server share of the encrypted group assignability data and an edge device share of the encrypted group assignability data, and 
generating respective federated server assignments of each of the participants to one of the groups using the federated server share of the group distribution thresholds and the federated server share of the encrypted group assignability data; and 
respective third non-transitory computer readable storage media each storing third computer program instructions, the third instructions, when executed on each of a set of respective third processors, implement a method comprising:
generating respective edge device assignments of each of the participants to one of the groups using the edge device share of the group distribution thresholds and the edge device share of the encrypted group assignability data, and 
respectively combining the federated server assignments and the edge device assignments to produce respective encrypted group assignments of each of the participants to one of the groups.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present claims are directed to automatically assigning the edge devices of participants in a clinical study to a plurality of groups. Specifically, the claims involve a system comprising a federated server, an intervention server, and a plurality of edge devices, where the federated server receives group assignability data specifying a plurality of groups assignable to participants in a clinical trial, and group distribution data specifying distribution of the participants into groups in the plurality of groups, the groups including at least one placebo group and one or more treatment groups, and the intervention server generates group encryption keys including a public and private key for encrypting the group assignability data. The claims then involve the federated server generating respective group distribution thresholds for each of the groups based on the group distribution data, encrypting the group assignability data using the public key and respective random initialization vectors for each of the participants to generate respective encrypted group assignability data for each of the participants, splitting the group distribution thresholds into a federated server share of the group distribution thresholds and an edge device share of the group distribution thresholds, splitting the encrypted group assignability data into a federated server share of the encrypted group assignability data and an edge device share of the encrypted group assignability data, and generating respective federated server assignments of each of the participants to one of the groups using the federated server share of the group distribution thresholds and the federated server share of the encrypted group assignability data. After the federated server has split the group distribution thresholds and the encrypted group assignability data, each of the respective edge devices of the participants generates respective edge device assignments of each of the participants to one of the groups using the edge device share of the group distribution thresholds and the edge device share of the encrypted group assignability data, and combines the federated server assignments and the edge device assignments to produce respective encrypted group assignments of each of the participants to one of the groups.
The closest prior art of Foschini, et al. (US 2016/0357173) (“Foschini”) discloses performing an experiment across a plurality of client devices using criteria obtained in a request for the experiment, where the client devices are partitioned into groups in a decentralized and distributed manner by allowing client devices to determine whether users satisfy inclusion/exclusion criteria for an experiment and grouping and allocate themselves to groups (See, e.g., Foschini ¶¶ 19-20, 38-39, 50, 66-76, 82, 87-91, 100-114, 126-127). Further, Sillay, et al. (US 2014/02567047) (“Sillay”) discloses the generation and use of a public/private key pair in protecting sensitive healthcare information (Sillay ¶¶ 155-156).
However, the prior art does not disclose, neither singly nor in combination, that the assignment of edge devices into groups is performed by a system including a federated server and intervention server in addition to the edge devices, where the intervention server performs the key generation and the federated server uses group assignability data and group distribution data to generate respective group distribution thresholds for each of the groups based on the group distribution data, encrypt the group assignability data using the public key and respective random initialization vectors for each of the participants to generate respective encrypted group assignability data for each of the participants, split the group distribution thresholds into a federated server share of the group distribution thresholds and an edge device share of the group distribution thresholds, split the encrypted group assignability data into a federated server share of the encrypted group assignability data and an edge device share of the encrypted group assignability data, and generate respective federated server assignments of each of the participants to one of the groups using the federated server share of the group distribution thresholds and the federated server share of the encrypted group assignability data. Additionally, the prior art does not disclose, neither singly nor in combination, that each of the respective edge devices of the participants generates respective edge device assignments of each of the participants to one of the groups using the edge device share of the group distribution thresholds and the edge device share of the encrypted group assignability data, and combines the federated server assignments and the edge device assignments to produce respective encrypted group assignments of each of the participants to one of the groups.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685